Bartch, C. J.,
concurs in the result.
I concur in the judgment as announced by Mr. Justice Baskin. I am of the opinion that no negligence or contributory negligence, was chargeable to the deceased. I am also of the opinion that the defendant was negligent, and that the deceased and Kilpatrick, at the time of the injury complained of, were engaged in separate and distinct departments of- service, as established by the defendant, and that each was under the order and control of a different master, and that they were not fellow-servants.
Miner, J.